Citation Nr: 0017208	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  The veteran and appellant were married from August 
1973 until the veteran's death in June 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The veteran died on June [redacted], 1998.  The death 
certificate identified the cause of death as metastatic melanoma.

2. The veteran's service-connected disabilities prior to his 
death were post-traumatic stress disorder, bilateral 
hearing loss, and a right ear scar secondary to a bullet 
fragment wound.  

3. The record contains no competent medical evidence of a 
nexus between the condition that caused the veteran's 
death - metastatic melanoma - and his active military 
service or his service-connected disabilities.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints 
or diagnoses of any skin abnormality or pathology.  The 
veteran's separation medical examination in January 1971 
noted no abnormalities of the skin or lymphatics, and the 
veteran reported no history of skin diseases.  

During VA outpatient psychiatric treatment in June 1988, the 
veteran reported that he had been treated for melanoma twice 
- in 1973 and again in 1975 - and was in remission.  A 
computed tomography (CT) report of the neck in May 1997 noted 
a history of recurrent melanoma of the parotid gland with a 
current tumor and probable metastatic disease.  The veteran 
was hospitalized from May to June 1997 for recurrent melanoma 
in the left parotid gland.  A June 1997 oncology report noted 
that the veteran developed a left pre-auricular node with 
metastatic melanoma in 1973 with relapse at the same site in 
1975.  A third relapse occurred in 1997 in the left neck, for 
which the veteran underwent left radical neck dissection.  

In June 1997, the veteran filed an initial claim for VA 
benefits for service connection for "melanoma/sarcoma" of 
the lymph tissue.  By rating decision in December 1997, the 
RO denied service connection for melanoma claimed as soft 
tissue sarcoma, including as a result of exposure to 
herbicides.  

In December 1997, innumerable lesions of the lungs compatible 
with metastatic melanoma were reported.  A diagnosis of 
metastatic melanoma in the liver, lung, and spleen was 
reported.  In January 1998, a bone scan revealed abnormal 
increased activity in the spine, left shoulder, pelvis and 
right femur, compatible with metastatic disease.  The veteran 
underwent chemotherapy beginning in February 1998.  

The veteran died on June [redacted], 1998.  The death certificate 
reported the immediate cause of death as metastatic melanoma, 
with a duration between onset and death of 24 years.  Prior 
to his death the veteran had the following service-connected 
disabilities:  post-traumatic stress disorder with a 30 
percent evaluation; bilateral hearing loss with a 
noncompensable evaluation; and a right ear scar with a 
noncompensable evaluation.  The right ear scar was due to a 
laceration from a bullet fragment wound, incurred in January 
1970.  

In a July 1998 letter from the appellant to her Congressional 
Representative, the appellant stated that her husband was 
diagnosed with melanoma in 1973.  She stated that in 1975, 
his physicians had stated that they could not rule out the 
possibility that the veteran's cancer was caused by his 
shrapnel injury to the head or the carcinogenic chemicals he 
had to use in his duties as crew chief of a helicopter during 
service.  In September 1998, the appellant filed a claim for 
VA benefits for service connection for the cause of the 
veteran's death.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
malignant tumors, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Although the condition that caused the veteran's 
death was melanoma - a malignant tumor - there is no medical 
evidence of record that this condition was manifest to a 
compensable degree within the initial post-service year.  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  Recurrent metastatic melanoma is 
not one of the enumerated diseases.  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") has held that specific VA regulations 
which provide for presumptive service connection do not 
preclude an appellant from establishing service connection 
with proof of actual, direct causation.  Cf. Combee v. Brown, 
34 F.3d 1039, 1040 (1995) (presumptive diseases due to 
radiation exposure).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
duty to assist the appellant in the development of her claim.  
38 U.S.C.A. § 5107; Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999); 
Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  A well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death requires:  1) Competent evidence of the 
veteran's death; 2) Evidence of a disease or injury 
in service that resulted in disability; and 3) Medical 
evidence providing a nexus between the veteran's death and 
service or a service-connected disability (or treatment 
therefore).  38 C.F.R. § 3.312; Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
See also, Caluza, supra.

In the instant case, the veteran died in June 1998 as a 
result of metastatic melanoma.  The veteran's service medical 
records contain no complaints or diagnoses of melanoma or any 
skin or lymphatic disorders.  It is apparent from the record 
that the veteran suffered recurrent melanoma, first diagnosed 
and treated in 1973, although the records of such treatment 
and of treatment for a recurrence in 1975 are not of record.  

The record contains no competent medical evidence of a nexus 
between the veteran's metastatic melanoma and any incident of 
his military service, including reported exposure to Agent 
Orange.  Further, there is no competent medical evidence of a 
nexus between the melanoma and any of the veteran's 
service-connected disabilities.  The record contains numerous 
VA treatment records for the veteran's melanoma beginning in 
1997, but none offer an opinion as to etiology of the 
condition.  Although the appellant stated that a physician 
had told her in 1975 that it could not be ruled out that the 
veteran's melanoma was secondary to his shrapnel injury, the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has recognized that 
the statement of an appellant as to what a doctor told 
him/her is insufficient to establish a medical diagnosis.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The regional 
office in its letter of November 4, 1998, told the appellant 
to provide "evidence" that the veteran's death was due to a 
service-connected disability.  While not specifically 
mentioning her communication of July 3, 1998, that letter was 
adequate to satisfy any requirement that may have arisen 
under 38 U.S.C.A. § 5103(a).  Without competent medical 
evidence of a nexus between the veteran's metastatic melanoma 
and his active military service or service-connected 
disabilities, the appellant's claim cannot be well grounded.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

